Order entered February 19, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01227-CV

                   RODOLFO ESPINOSA LUA AND ANEL LUA, Appellants

                                               V.

                       CAPITAL PLUS FINANCIAL, LLC, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-02051-C

                                           ORDER
       The reporter’s record in this appeal has not been filed because appellants have not

requested it. To ensure the appeal proceeds on the appropriate record, we ORDER appellants to

file, no later than March 2, 2020, written verification they have requested the reporter’s record

and paid or made arrangements to pay the reporter’s fee. We caution appellants that failure to

comply could result in the appeal being submitted without the reporter’s record. See TEX. R.

APP. P. 37.3(c).




                                                     /s/   BILL WHITEHILL
                                                           JUSTICE